FICKLING, Associate Judge
(dissenting in part and concurring in part) :
There are two issues presented to this court for resolution: (1) whether it was error to permit the landlords (appellants) to deviate from rent ceilings imposed by *335the Council where it was shown that it was impossible to secure relief in hardship cases due to the lack of resources in the administrative machinery, and (2) whether it was error not to hold District of Columbia Rent Control Regulation No. 74-20 invalid.
Since I cannot quarrel with the majority’s resolution of the first issue, I turn immediately to the second issue. The question is whether the Regulation is facially invalid or, stated another way, does the Regulation provide for a pass-through of increased costs incurred by the landlords. In my view, the Regulation does provide for “pass-through” of increased costs as mandated by Congress, and, accordingly, the Regulation is valid.
Congress directed the Council to hold hearings and determine whether there was a need for rent control. If such a need existed, the Council was authorized to pass appropriate regulations to expire one year from the date of enactment provided there was a pass-through of increased costs. Extensive hearings were held, including testimony concerning increased costs of the landlords. As a result of these hearings, Regulation No. 74-20 was enacted. Within a few weeks of the appointment of the Commission, the appellants filed this action in the trial court attacking the validity of Regulation 74 — 20 on the ground that the 12.32% increase in rents was inadequate to cover their increased costs and that the Commission could not handle hardship cases within the 60 days mandated by the Council because of the lack of resources.
I turn to the question of whether the Regulation on its face provides for “pass-through” of increased costs of the landlord. Unlike the majority, I analyze and interpret Regulation 74-20 as a whole since it was enacted as a whole (and not in parts or sections). See 2A Sutherland, Statutory Construction § 46.05, pp. 56-57 (C. Sands ed. 1973). The Regulation, as accurately summarized by the majority (1) set a base rent ceiling for all rental accommodations of 112.32% of the rent which was in effect on February 1, 1973 (Sec. 5b); (2) ordered the Commission to seek to maintain “maximum rents . . . which will yield ... a reasonable return” for landlords (Sec. 6a); (3) authorized the Commission to make adjustments for landlords and tenants based on hardship, provided notice is given to the other party of the right to request a hearing (Sec. 7b) ; and (4) required the Commission to act upon landlords’ and tenants’ hardship petitions within sixty days of the date of filing (Sec. 7a).
It must be kept in mind that the Council passed the Regulation after conducting extensive hearings on the matter of landlords’ increased costs. After hearing evidence both pro and con, the Council concluded that a 12.32% increase was a reasonable amount to cover increased costs and allow a reasonable return on the investment. In addition, the Regulation provided that if 12.32% did not allow a reasonable return, the landlord could file a hardship petition which was required to be acted upon within 60 days. If no action was taken within 60 days or if the action taken was not satisfactory, the landlord had a right to appeal to the court.
Utilizing this holistic analytical approach, Sections 5, 6 and 7 of Regulation 74-20, when considered together, constitute a comprehensive, flexible and facially workable pass-through scheme which is for one year only.
Next, I disagree with the majority’s conclusion that the validity of a regulation depends on the manner in which the regulation is implemented and administered. To the contrary, a statute or regulation is not facially invalid due to administrative implementation difficulties. In New v. Atlantic Greyhound Corp., 186 Va. 726, 43 S. E.2d 872 (1947), the Supreme Court of Virginia stated:
Possible difficulties in the enforcement of a statute do not establish its invalidity. They may effect the result of en*336forcement; but they do not involve legal principles in the interpretation and construction of statutes. They present questions for legislative consideration and correction, if modification or repeal be deemed necessary and proper.
See also Harrell v. Sullivan, 220 Ind. 108, 40 N.E.2d 115 (1942). Because a statute or regulation is unworkable due to lack of personnel does not mean it is facially invalid. Such problems are for the legislative body to correct. In this regard, I would note that, as of this date, new regulations are being considered by the Council.
Therefore, I would affirm the trial court’s action.